Name: Commission Regulation (EEC) No 333/80 of 13 February 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/ 12 Official Journal of the European Communities 14. 2 . 80 COMMISSION REGULATION (EEC) No 333/80 of 13 February 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 27 (5) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3 ), and in particular Article 9 thereof, Whereas the amount of the security referred to in Article 9 (2) of Council Regulation (EEC) No 2114/71 (4 ), as last amended by Regulation (EEC) No 851 /78 (5 ), is fixed in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC ; whereas, in cases where abrupt fluctuations in the prices for colza , rape and sunflower seeds render the amount of the security excessive or inadequate, provision should be made to derogate from the amount fixed for a limited period ; whereas Article 28 of Commission Regulation (EEC) No 1 204/72 (6), as last amended by Regulation (EEC) No 2340/79 ( 7), should be supplemented accordingly ; Whereas Article 29 of Regulation (EEC) No 1204/72 provides that the security referred to above is to be released when certain conditions are fulfilled ; whereas these conditions should be made more flexible in order to comply with the principle of proportionality ; whereas since the existing provision no longer applies , it is reasonable to apply the amended provision to any case where, at the time of entry into force of this Regu ­ lation , the question of the release of the security has not finally been decided upon ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , Article 1 Regulation (EEC) No 1204/72 is hereby amended as follows : 1 . In Article 14, the expression 'units of account' is replaced by 'ECU'. 2 . In Article 23 (2), the figure '2-4 ' is replaced by ' '5 '. 3 . The following subparagraph is added to Article 28 0 ): 'However, the Commission may, where necessary, derogate from the amount referred to in the preceding subparagraph for a period not exceeding 30 days .' 4 . Article 29 is replaced by the following : 'Article 29 1 . The total amount of the security shall be released if, within nine months of its deposit, proof is furnished that the products concerned have been placed under the control referred to in Article 2 of Regulation (EEC) No 2114/71 or have been rendered ineligible for the aid . At the request of the party concerned, to be made before the expiry of the period referred to in the foregoing subparagraph , this period shall be increased to 15 months with regard to sunflower seeds and mixtures containing such seeds, to be used in their natural state for feed . 2 . Where the periods referred to in paragraph 1 are not observed , 10 % of the security shall be forfeit in respect of each month , or part thereof, of delay in the production of the said proof. 3 . If, within the period referred to in paragraph 1 , the proof referred to in the same paragraph is furnished for a quantity of seeds or mixtures more than 2 % less than the quantity to which the secu ­ rity relates, the amount of the security retained shall be calculated on the basis of the difference between the quantity to which the security relates reduced by 2 % and the quantity in respect of which the above proof is furnished . (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . ( J ) OJ No L 78 , 30 . 3 . 1979, p. 1 . ( 3 ) OJ No L 331 , 28 . 11 . 1978 , p. 1 . ( «) OJ No L 222, 2 . 10 . 1971 , p. 2 . ( 5 ) OJ No L 1 16 , 28 . 4 . 1978 , p. 4 . (&lt;  ) OJ No L 133 , 10 . 6 . 1972, p. 1 . ( 7 ) OJ No L 267, 25 . 10 . 1979 , p. 13 . / 14. 2 . 80 Official Journal of the European Communities No L 37/ 13 4. The total amount of the security shall be forfeit on products which are placed under the control referred to in Article 2 of Regulation (EEC) No 2114/71 or rendered ineligible for aid within the periods referred to in paragraph 1 , and which show signs of denaturing. However, the security shall be reimbursed if proof is furnished that the products in question showed these same traces.of denaturing at the time of import . 5 . For the purposes of applying this Article, the weight adjusted in accordance with the method stated in the Annex, ascertained at the time of import, shall be compared with :  the adjusted weight ascertained at the time of arrival at the oilmill , or  the adjusted weight ascertained at the time of its being rendered ineligible for aid, or  in the case of intra-Community trade in the imported product, the adjusted weight stated on the control copy in accordance with the last subparagraph of Article 27 (2).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (2) shall apply with effect from 1 October 1979 . The amendment made by this Regulation to Article 29 (2) of Regulation (EEC) No 1204/72 shall apply to any security lodged prior to the date of entry into force of this Regulation where its release has not been decided upon . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1980 . For the Commission Finn GUNDELACH Vice-President